t c memo united_states tax_court countryside limited_partnership clp holdings inc tax_matters_partner petitioner v commissioner of internal revenue respondent docket no filed date cs a limited_partnership owned real_property r which cs sold in april of year w and c were members of cs in late year cs redeemed w’s and c’s interests in cs by distributing to them its 99-percent interest in a newly formed l l c clpp which held a 99-percent interest in a second newly formed l l c mp mp owned four privately issued promissory notes in the aggregate principal_amount of dollar_figure million purchased with an dollar_figure million bank loan to cs the proceeds of which were contributed by it to clpp which then contributed dollar_figure million to mp and a dollar_figure million bank loan directly to mp the notes were neither listed nor traded on an established financial_market on the distribution to w and c each was relieved of his share of cs’s liabilities although each retained indirectly his share of mp’s liabilities w and c reported no recognized gain on account of the distribution cs elected to step up its basis in r respondent alleges clpp mp and all of the late year transactions should be disregarded as without economic_substance and there was in substance a cash distribution of over dollar_figure million from cs to w and c or alternatively a distribution of marketable_securities as defined in sec_731 i r c that constituted money for purposes of sec_731 i r c and cs is not entitled to step up its basis in r w a participating partner moves for partial summary_judgment on the issue of whether he and c are required to recognize gain on the year distribution to them ie whether they are deemed to have received money and he concedes for purposes of the motion that clpp and mp may be disregarded which results in a deemed_distribution of the notes from cs to w and c the issue for decision is whether the deemed_distribution of the notes from cs to w and c constituted in substance a distribution of cash or alternatively of marketable_securities held because the deemed_distribution of the notes to w and c accomplished a legitimate business_purpose to enable w and c to convert their shares of cs’s equity in property r into interest-bearing promissory notes and resulted in a change in their economic position the transactions which enabled them to accomplish that result in a tax efficient manner may not be disregarded for lack of economic_substance held further respondent has failed to demonstrate that there is a genuine issue of material fact regarding the status of the notes as nonmarketable securities held further cs’s deemed_distribution of the notes to w and c resulted in nonrecognition of gain to them under sec_731 and sec_752 i r c richard a levine and elliot pisem for petitioner and participating partner jill a frisch barry j laterman and elizabeth p flores for respondent memorandum opinion halpern judge this case is a partnership-level action based upon a petition filed pursuant to sec_6226 the petition was filed in response to respondent’s notice of final_partnership_administrative_adjustment the fpaa dated date the case is before us on a motion for partial summary_judgment the motion by a participating partner arthur m winn participating partner or mr winn who until date was a limited_partner in countryside limited_partnership countryside respondent objects the fpaa alleges that a distribution by countryside to mr winn and to lawrence h curtis mr curtis another limited_partner on date in liquidation of their partnership interests in countryside resulted in dollar_figure of capital_gain to mr winn and mr curtis cumulatively for that year the fpaa also seeks to deny to countryside a basis step-up pursuant to sec_734 for its property remaining after the distribution to mr winn and mr curtis require a basis_reduction pursuant to sec_743 for certain notes held by an l l c in which countryside through another l l c owned a 98-percent interest or alternatively disregard both l l c s and impose underpayment penalties under sec_6662 unless otherwise noted all section references are to the internal_revenue_code in effect for the year at issue and all rule references are to the tax_court rules_of_practice and procedure the motion asks that we grant partial summary_judgment that countryside’s liquidating_distribution to mr winn and mr curtis in did not result in a taxable_event that gave rise to income recognized to countryside or any of its partners during and there is no adjustment to income gain loss deduction or credit of countryside or any of its partners for arising from countryside a hearing on the motion the hearing was held in washington d c on date summary_judgment background a summary_judgment is appropriate if the pleadings answers to interrogatories depositions admissions and any other acceptable materials together with the affidavits if any show that there is no genuine issue as to any material fact and that a decision may be rendered as a matter of law rule b a summary adjudication may be made upon part of the issues in controversy rule a in response to a motion for summary_judgment or partial summary_judgment an adverse_party may not rest upon the mere allegations or denials of such party’s pleading but such party’s response by affidavits or as otherwise provided in this rule must set forth specific facts showing that there is a genuine issue for trial rule d facts on which we rely on or about date countryside was formed as a massachusetts limited_partnership to acquire finance own develop rehabilitate construct lease operate and otherwise deal with real_estate sometime thereafter countryside acquired owned and operated a 448-unit residential property in manchester new hampshire the manchester property as of date the partnership interests in countryside were held as follows general partners interest clp holdings inc lawrence h curtis william w wollinger limited partners arthur m winn lawrence h curtis william w wollinger total during mr winn and mr curtis were the sole shareholders and directors of clp holdings inc on or about date mr winn transferred a percent interest in countryside to mr curtis in exchange for services performed by mr curtis for mr winn and both mr curtis and william w wollinger mr wollinger ceased to be general partners of countryside as each’s 5-percent general_partnership interest was converted into a 5-percent limited_partnership_interest as a result of those changes and through date the partnership interests in countryside were held as follows general_partner clp holdings inc limited partners arthur m winn lawrence h curtis william w wollinger interest total on or about date wmc realty corp by its president mr winn formed clp promisee l l c clpp under massachusetts law for the following stated purposes to engage in the business of making investments in and owning private bonds notes leases debentures and other nonmarketable securities to make loans or issue and or borrow invest and lend money to acquire real or personal_property necessary to carry out such purposes to enter into contracts relating to the same to engage in any activities directly or indirectly related or incidental to such purposes and for any other purpose permitted under law also on date amw realty corp by its president mr winn formed manchester promisee l l c mp under massachusetts law for the same stated purposes on date wmc realty corp contributed dollar_figure in cash to clpp in exchange for a 1-percent interest in clpp and amw realty corp contributed dollar_figure in cash to mp in exchange for a 1-percent interest in mp sometime in or about date countryside borrowed dollar_figure million from columbus bank trust co cb t and on date countryside contributed that entire amount in cash to clpp in exchange for a 99-percent interest in clpp and clpp contributed dollar_figure million in cash to mp in exchange for a 99-percent interest in mp therefore on or about date countryside was a 99-percent shareholder in clpp and clpp was a 99-percent shareholder in mp on or about date mp borrowed dollar_figure million from cb t both cb t’s dollar_figure million loan to countryside and its dollar_figure million loan to mp were guaranteed by mr winn and the loan to countryside was secured_by the manchester property both loans provided interest at an annual rate equal to the london interbank offering rate libor plu sec_175 basis points the due_date was date for the dollar_figure million loan to countryside and date for the dollar_figure million loan to mp on or about date mp used the dollar_figure million received from clpp and the dollar_figure million borrowed from cb t to purchase four privately issued notes from aig matched funding corp aig in the aggregate principal_amount of dollar_figure million the aig notes the aig notes were for principal amounts of dollar_figure million dollar_figure million dollar_figure million and dollar_figure each note became due on date although the holder of each note possessed a right_of_redemption exercisable in whole or in part on the fifth interest payment_date date each note provided for interest at an annual rate equal to libor minu sec_55 basis points before the fifth interest payment_date and libor minu sec_35 basis points thereafter the aig notes were neither listed nor traded on an established financial_market paragraph b of the further provisions of each note provided in part as follows i upon the affirmative vote of the holders of not less than percent in aggregate principal_amount of the notes then outstanding or with the written consent of the owners of not less than percent in aggregate principal_amount of the notes then outstanding the issuer and the guarantor may modify amend or supplement the terms of the notes in any way provided however that no such action may without the affirmative vote of holders of percent in aggregate principal_amount outstanding of the notes change the due_date for the payment of principal or interest on the notes as of date mp assigned to cb t a security_interest in two of the aig notes in the principal amounts of dollar_figure million and dollar_figure as collateral for its dollar_figure million loan from cb t pursuant to the terms of the assignment mp deposited with cb t all of its right title and interest in the assigned aig notes and all payments under those notes on date countryside distributed its 99-percent interest in clpp to mr winn and mr curtis in complete_liquidation of their respective partnership interests in countryside the liquidating_distribution as a result of the liquidating_distribution clp holdings inc became a see app a for a diagram of the statement of facts to this point percent general_partner and mr wollinger became an 3-percent limited_partner in countryside on or about date countryside and stone ends apartments l l c stone ends executed a purchase and sale agreement for countryside’s sale to stone ends of the manchester property that agreement was the culmination of negotiations between countryside and stone ends that began with an unsolicited inquiry in may or date from a representative of stone ends the sale of the manchester property closed on or about date and on that date or soon thereafter countryside repaid to cb t the dollar_figure million loan plus accrued interest the aig notes were redeemed from mp by aig on or about date cb t’s dollar_figure million loan to mp was repaid in full on or about date respondent’s motion to compel production of documents respondent has moved the court to compel petitioner clp holdings inc to produce certain documents the motion to compel production as follows provide all explanatory or promotional materials related to the proposed and or actual transactions including but not limited to a educational instructional and informational material b schematics diagrams and charts c economic financial and tax analyses d documents discussing potential risks and or benefits associated with the proposed transaction including financial risks tax risks audit risks e all other documents relating directly or indirectly to the tax and or financial consequences of participating in the transaction provide all legal tax_accounting financial or economic opinions secured or received in connection with the transaction petitioner objects principally on the grounds of privilege but has provided to both respondent and the court a privilege log and a revised privilege log the revised privilege log lists documents all of which were either addressed to received from or copied to an attorney or c p a described as advice regarding tax law and withheld from respondent on the basis of a claimed privilege described in each case as attorney-client work product sec_7525 in his response to petitioner’s objection to the motion to compel production respondent does not dispute petitioner’s description of the documents as advice regarding tax law rather he alleges that petitioner failed to sustain its claim that those documents are privileged and he requests that we order the documents produced or alternatively inspect the documents ‘in camera’ to determine whether the asserted privilege or protection applies the court has not ruled upon the motion to compel production sec_7525 provides a limited privilege equivalent to the attorney-client_privilege to communications regarding tax_advice between a taxpayer and any federally_authorized_tax_practitioner discussion i internal_revenue_code provisions and regulations a code provision sec_1 nonrecognition of gain issue4 in his objection to the motion respondent states petitioner’s request that the court determine that no income or gain should be recognized by mr curtis and mr winn is inappropriate because the court does not have jurisdiction over the resulting net tax effect on the partners citing sec_6226 and sec_6231 which in effect limit our jurisdiction in a partnership proceeding to the determination of partnership items as defined in regulations in his response participating partner argues that under the applicable partnership regulations the amount and character of the liquidating_distribution and mr winn’s and mr curtis’s bases for their partnership interests in countryside are partnership items he concludes that because we may make determinations with respect to the amount and character of the liquidating_distribution and mr winn’s and mr curtis’s bases in countryside it necessarily follows that we may determine whether the liquidating_distribution resulted in gain recognized to them participating partner also points out that respondent’s jurisdictional argument is somewhat disingenuous in the light of the fact that the explanation of items included in the fpaa increases capital_gain to mr winn and mr curtis by dollar_figure also we have examined exhibit a attached to that explanation which makes clear that respondent views the liquidating_distribution as a distribution of dollar_figure to mr winn and mr curtis and he views each as having a zero basis in countryside thereby attributing that amount of alleged gain to them we agree with participating partner on this question of jurisdiction although sec_301_6231_a_5_-1t b temporary proced admin regs fed reg date ambiguously provides that a partner’s basis in his interest in the partnership is an affected_item to the extent it is not a partnership_item in this case where mr winn’s and mr curtis’s bases in countryside are entirely determined by partnership items ie contributions to the partnership and partnership-level operating losses distributions and liabilities see apps b and c to this report and sec_301_6231_a_3_-1 and v i and ii proced admin regs it is appropriate to determine those bases in a partnership proceeding moreover as discussed infra the determinative issue in deciding whether mr winn and mr curtis continued the issue of whether any gain should have been recognized to countryside mr winn and or mr curtis as a result of the date distribution of countryside’s 99-percent interest in clpp is governed in the first instance by sec_731 through and sec_752 sec_731 provides in pertinent part that in the case of a partnership_distribution to a partner gain shall not be recognized to the recipient partner except to the extent that any money distributed exceeds the adjusted_basis of such partner’s interest in the partnership immediately before the distribution sec_731 provides no gain_or_loss shall be recognized to a partnership on a distribution to a partner of property including money sec_731 provides that for purposes of sec_731 the term money includes marketable_securities which are to be taken into account at fair_market_value as of the distribution date sec_731 defines the term marketable_securities to mean financial instruments which are as of the date of distribution actively_traded within the meaning of sec_4 continued have gain recognized to them on the liquidating_distribution is whether that distribution constituted in substance a distribution to mr winn and mr curtis of either money or marketable_securities which are treated as money under sec_731 that issue involves a partnership_item pursuant to sec_301_6231_a_3_-1 and c ii and iv proced admin regs therefore we have jurisdiction to decide the nonrecognition of gain issue respondent does not allege that countryside recognized gain as a result of the liquidating_distribution d sec_731 and v includes in the meaning of the term marketable_securities any financial_instrument which pursuant to its terms or any other arrangement is readily convertible into or exchangeable for money or marketable_securities and interests in any entity if substantially_all of the assets of such entity consist directly or indirectly of marketable_securities the term substantially_all mean sec_90 percent or more by value sec_1_731-2 income_tax regs sec_732 provides that the basis_of_property other than money distributed by a partnership to a partner in liquidation of the latter’s interest shall be an amount equal to the partner’s adjusted_basis in such partner’s interest reduced by any money distributed in the same transaction sec_752 provides that any increase in a partner’s share of the liabilities of a partnership shall be considered as a contribution of money by the partner to the partnership and sec_752 provides that any decrease in a partner’s share of the liabilities of a partnership shall be considered as a distribution of money to the partner by the partnership pursuant to sec_733 in the case of a nonliquidating_distribution any such decrease will first reduce the partner’s basis in the partnership but not below zero to the extent such decrease exceeds the partner’s basis in the partnership see sec_1_1092_d_-1 income_tax regs actively_traded personal_property includes any personal_property for which there is an established financial_market gain is recognized to the partner pursuant to sec_731 if a transaction gives rise to both an increase and a decrease in the partner’s share of partnership liabilities or the partner’s individual liabilities only the net decrease is treated as a distribution of money to the partner by the partnership sec_1_752-1 income_tax regs basis issues as noted supra the fpaa seeks to deny countryside a basis step-up for its property remaining after the distribution to mr winn and mr curtis and it also challenges the recognition of mp as holder of the aig notes with a basis equal to the purchase_price of the notes although those basis issues are not addressed in the motion respondent describes them as integrally related to the sec_731 and sec_752 issues and he cites the totality of the transactions described supra and the elections giving rise to the basis results as constituting an abusive tax_avoidance result ie the indefinite or possibly permanent nonrecognition of the gain on the sale of countryside’s assets which should not be given effect because respondent’s position in opposition to the motion relies in part upon the alleged abusiveness of the combination of gain not being recognized to mr winn and mr curtis the basis step-up of schedule l balance sheets per books included in countryside’s form_1065 u s return of partnership income on lines 9a and reflects an dollar_figure step-up in countryside’s bases for its buildings and other depreciable assets and its land dollar_figure total yearend basis increase less dollar_figure attributable to amounts expended for depreciable_property during countryside’s post-distribution assets and the failure of mp to step down its basis in the aig notes all occurring in we shall summarize the basis adjustments required or authorized under the code provisions governing liquidating distributions by a partnership in pertinent part sec_754 provides that if a partnership files an election under regulations prescribed by the secretary the basis of partnership property is adjusted in the case of a distribution_of_property in the manner provided in sec_734 under sec_734 in the case of a distribution in liquidation_of_a_partner’s_interest a partnership that has a sec_754 election in effect shall increase the adjusted_basis of partnership property by the excess of the adjusted_basis of the distributed property to the partnership immediately before the distribution over the basis of the distributed property to the distributee as determined under sec_732 sec_734 shall not apply however if the distributed property is an interest in another partnership with respect to which a sec_754 election is not in effect sec_734 last sentence respondent’s counsel acknowledges that clpp had a sec_754 election in effect at the time of countryside’s distribution of clpp to mr winn and mr curtis on date in the light of that election participating partner takes the position that the last sentence of sec_734 does not apply to that distribution and that therefore countryside is entitled to the reported basis step-up under sec_734 and as a result to reduced gain on the sale of the manchester property those issues of basis step-up and reduced gain are at issue for taxable_year in countryside ltd pship v commissioner continued sec_743 applies to a transfer by sale_or_exchange of an interest in a partnership that has a sec_754 election in effect and sec_761 provides that any distribution by a partnership of an interest in a partnership shall be treated as an exchange for purposes of sec_743 pursuant to sec_743 the distributed lower_tier_partnership must decrease the adjusted_basis of its partnership assets by the excess of the transferee partner’s proportionate share of the adjusted_basis of the partnership property over the basis of the transferee partner’s interest in the partnership b regulation sec_1 the subchapter_k antiabuse regulations10 sec_1_701-2 income_tax regs constitutes a two-part antiabuse rule directed at partnerships the two parts are generally referred to as the abuse-of-subchapter-k rule and the abuse-of-entity-treatment rule see mckee et al federal continued docket no which has been continued pending the outcome of this case although respondent raises the basis step-up issue in this case as well the sec_743 basis step-down for clpp’s assets primarily its limited_partnership_interest in mp is reflected in clpp’s form_1065 because mp did not make a sec_754 election it did not step down its basis for its assets primarily the aig notes therefore mp did not report any gain almost all of which would have been taxable to mr winn and mr curtis as the 99-percent limited partners in clpp on the redemption of those notes in subch k ch subtit a of the internal_revenue_code subch k is entitled partners and partnerships it sets forth the rules for the income_taxation of partners and partnerships taxation of partnerships and partners par pincite 4th ed only the first part of the rule sec_1_701-2 through d income_tax regs is pertinent to this case sec_1_701-2 income_tax regs is entitled intent of subchapter_k it states subchapter_k is intended to permit taxpayers to conduct joint business activities through a flexible economic arrangement without incurring an entity-level tax it further states that there are three requirements i mplicit in the intent of subchapter_k the partnership must be bona_fide and the transaction s in question must be entered into for a substantial business_purpose the transaction s must not violate substance over form principles and the tax consequences under subchapter_k must accurately reflect the partners’ economic agreement and clearly reflect the partner’s income unless any departure from that standard is clearly contemplated by the applicable_provision of subchapter_k or the regulations thereunder sec_1_701-2 income_tax regs entitled application of subchapter_k rules provides in pertinent part i f a partnership is formed_or_availed_of in connection with a transaction a principal purpose of which is to reduce substantially the present_value of the partners’ aggregate federal tax_liability in a manner that is inconsistent with the intent of subchapter_k the commissioner can recast the transaction for federal tax purposes as appropriate to achieve tax results that are consistent with the intent of subchapter_k thus even though the transaction may fall within the literal words of a particular statutory provision the commissioner can determine that to achieve tax results that are consistent with the intent of subchapter_k t he claimed tax treatment should be adjusted or modified sec_1_701-2 income_tax regs applies a facts_and_circumstances_test in order to determine whether a partnership was formed_or_availed_of with a principal purpose to reduce substantially the present_value of the partners’ aggregate federal tax_liability in a manner inconsistent with the intent of subchapter_k and sec_1_701-2 income_tax regs contain sec_11 examples intended to illustrate the principles of paragraphs a b and c the sec_731 antiabuse regulation sec_1_731-2 income_tax regs provides in pertinent part i f a principal purpose of a transaction is to achieve a tax result that is inconsistent with the purpose of sec_731 and this section the commissioner can recast the transaction for federal tax purposes as appropriate to achieve tax results that are consistent with the purpose of sec_731 and this section the regulation invokes a facts_and_circumstances_test and provides three examples id two find deemed distributions of a partnership’s marketable_securities to partners and the third permits a series of distributions of multiple properties to be treated as part of a single distribution ii arguments of the parties a participating partner attached to the motion are exhibits containing computations for mr winn and mr curtis that for each show his share of countryside’s liabilities and his adjusted_basis in his countryside interest as of date the changes in both his share of those liabilities and that basis between january and the date liquidating_distribution and the effect of the liquidating_distribution on his share of those liabilities participating partner represents that mr winn’s adjusted_basis in his interest in countryside immediately before the liquidating_distribution to him was dollar_figure and the amount of money considered distributed to him pursuant to sec_752 in connection with the liquidating_distribution ie the net decrease in mr winn’s share of countryside’s and mp’s liabilities resulting from the liquidating_distribution was dollar_figure because the net decrease in mr winn’s share of those liabilities resulting from the liquidating_distribution dollar_figure was less than his adjusted_basis for his interest in countryside immediately before that distribution dollar_figure mr winn argues that pursuant to sec_731 which limits the gain recognized to a partner on any distribution from a partnership to the amount of money distributed in excess of the partner’s adjusted_basis in the partnership at the time of the distribution he realized no gain on the liquidating_distribution the exhibit states that the liquidating_distribution relieved mr winn of dollar_figure of countryside’s liabilities in existence as of date but that mr winn’s retained liability representing his share of clpp’s share of mp’s dollar_figure million plus interest liability to cb t was dollar_figure resulting in net relief from liabilities for mr winn of dollar_figure participating partner submits corresponding computations and makes the same argument with respect to mr curtis ie because the net decrease in mr curtis’s share of countryside’s and mp’s liabilities resulting from the liquidating_distribution computed to be dollar_figure was less than his adjusted_basis for his interest in countryside immediately before that distribution computed to be dollar_figure pursuant to sec_731 no gain was recognized to mr curtis on the liquidating distributiondollar_figure participating partner’s position that neither mr winn nor mr curtis recognized gain on the liquidating_distribution is dependent upon his argument that the aig notes were not marketable_securities as defined in sec_731dollar_figure in support of that argument participating partner has submitted two affidavits the first is the affidavit of leslie j nanberg mr nanberg a registered investment adviser in massachusetts and a participating partner’s computations for mr winn and mr curtis are reproduced as apps b and c because the aig notes constituted more than percent of mp’s assets by value and clpp’s indirect interest through mp in those assets constituted more than percent of clpp’s assets by value on the date of the liquidating_distribution countryside’s liquidating_distribution to mr winn and mr curtis of a 99-percent interest in clpp would be treated as a distribution of money for purposes of sec_731 should the aig notes be considered marketable_securities see sec_731 sec_1_731-2 income_tax regs therefore the status of the aig notes as nonmarketable securities and therefore as property other than money for purposes of sec_731 is crucial to participating partner’s position whether or not we disregard the separate existence of clpp and mp for federal_income_tax purposes and treat the liquidating_distribution as a distribution of the aig notes themselves an assumed scenario that participating partner concedes for purposes of the motion principal in an investment advisory firm the nanberg affidavit mr nanberg professes to be knowledgeable regarding the trading markets that may exist for various financial instruments and whether or not price quotations therefore sic are readily available mr nanberg after finding that the aig notes were not listed or traded on an established financial_market and that no such market existed for the aig notes on date or at any time thereafter concludes that the aig notes were neither liquid nor easily offset on date or at any time thereafter the second is the affidavit of samuel ross mr ross who in was the treasurer of amw realty corp the 1-percent general_partner in mp and was personally involved in the negotiation and mp’s acquisition of the aig notes mr ross states that a ll terms of the transaction in which mp acquired the aig notes are contained in the notes themselves and in the related documentation and t here was no agreement understanding or arrangement written or oral binding or non-binding between mp and aig that modifies the terms of those documents participating partner argues that respondent’s reliance upon the partnership antiabuse rules contained in the regulations is misplaced he argues that the purpose of respondent’s reliance upon sec_1_701-2 income_tax regs is unclear but that if it is cited in support of respondent’s argument that mp must reduce the basis for its assets or alternatively that countryside may not increase the basis for its assets as a result of the liquidating_distribution that regulation has no bearing on the motion which is addressed solely to the nonrecognition of gain issue participating partner further argues that no matter how respondent recasts the liquidating_distribution pursuant to sec_1_701-2 income_tax regs ie as distributions of interests in clpp mp or of the aig notes themselves respondent has not demonstrated an ability to overcome the facts established by participating partner which demonstrate that mr winn and mr curtis received nonmarketable securities and the net decrease in their respective shares of countryside’s and mp’s liabilities did not exceed their respective bases in countryside participating partner also dismisses sec_1 h income_tax regs as inapplicable on the ground that it is applicable only to circumstances involving changes in partnership_allocations with respect to marketable_securities and distributions of nonmarketable securities by a partnership that also owns marketable_securities which in substance constitute a manipulation by a partner of the inherent flexibility of the partnership form to acquire an increased interest in marketable_securities from a partnership without effecting a transaction in the form of a distribution of marketable_securities participating partner reasons that the provision should not have any application to a partnership countryside that owns no marketable_securities at all either directly or indirectly participating partner also argues that the cases respondent cites involving the disallowance of deductions arising out of transactions that lacked business_purpose or economic_substance are inapposite that is because none of those cases constitutes authority for disregarding mr winn’s and mr curtis’s share of mp’s dollar_figure million debt obligation to cb t which must be respected for purposes of applying sec_731 and sec_752 to the liquidating_distribution lastly participating partner argues that respondent has failed to raise any genuine issue of material fact as to whether the aig notes constituted nonmarketable securities and mr winn’s and mr curtis’s respective bases for their interests in countryside exceeded the amount of money they are deemed to have received by virtue of the net decrease in their respective shares of countryside’s liabilities in this regard participating partner states that respondent’s theories assertions and arguments eg that there may have been some informal arrangement among mr winn mr curtis and aig whereby the aig notes were readily convertible into or exchangeable for money or marketable_securities are insufficient to defeat the motion in support of that statement participating partner cites the admonition in rule d that an adverse_party may not rest upon the mere allegations or denials of such party’s pleading but instead by affidavits or as otherwise provided in this rule must set forth specific facts showing that there is a genuine issue for trial b respondent respondent views the liquidating_distribution countryside’s sale of the manchester property in and the redemption of the aig notes from mp in as giving rise to a series of integrally related transactions pursuant to which winn and curtis effectively control by means of their continued ownership through clpp of mp their share of the proceeds from the sale of the manchester property but have permanently sheltered it from tax respondent seeks to deny to mr winn and mr curtis any deferral beyond of their gain attributable to the sale of the manchester property thus he takes the position that the liquidating_distribution constituted a distribution of money to mr winn and mr curtis ie it was a distribution of money under sec_731 and or the antiabuse rule_of sec_1_731-2 income_tax regs in addition respondent disregards mp’s dollar_figure million liability to cb t and mr winn’s and mr curtis’s respective shares of that liability as offsets under sec_752 to the deemed distributions of money to them under sec_752 ie as offsets to the decrease in their share of countryside’s liabilities arising from the liquidating_distribution consistently respondent also disregards the dollar_figure million of aig notes purchased by mp respondent’s position with respect to the impact of the liquidating_distribution on mr winn’s and mr curtis’s federal tax_liabilities is summarized in paragraph sec_23 and q of his amendment to answer as follows sec_752 deemed_distribution of money1 sec_731 distribution of money cash securities total_distribution of money basi sec_3 total gain4 mr winn mr curtis dollar_figure dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number respondent treats as a distribution of money to mr winn and mr curtis under sec_752 only the relief from countryside’s liabilities existing as of date he disregards the additional liabilities triggered by the cb t loans of dollar_figure million to countryside and dollar_figure million to mp mr winn’s and mr curtis’s relief from the former and the modification of their respective shares of countryside’s liabilities resulting from mr winn’s transfer of a 5-percent limited_partnership_interest in countryside to mr curtis all of which are taken into account by participating partner on exhibits attached to the motion see apps b and c these amounts are apparently derived from line distributions of property other than money of mr winn’s and mr curtis’s schedules k-1 partner’s share of income credits deductions etc attached to countryside’s return respondent treats as mr winn’s and mr curtis’s bases in countryside on the date of the liquidating_distribution their bases as of date thereby disregarding the basis modifications resulting from the cb t loans to countryside and mp mr winn’s transfer of a 5-percent limited_partnership_interest in countryside to mr curtis countryside’s cash distributions to mr winn and mr curtis during and countryside’s loss all of which are taken into account by participating partner see apps b and c the total alleged gain to both mr winn and mr curtis is dollar_figure that amount differs from both the gain to mr winn and mr curtis alleged in the fpaa dollar_figure which respondent conceded at the hearing is incorrect and the revised alleged gain to mr winn and mr curtis which respondent’s counsel stated at the hearing is dollar_figure there is no explanation in the record for the discrepancy between the first and third amounts of alleged gain to mr winn and mr curtis at the hearing respondent’s counsel conceded that the amounts and computations set forth on the exhibits attached to the motion appendixes b and c are arithmetically correct but respondent disputes participating partner’s computational results on the basis of respondent’s disregard for federal_income_tax purposes of the cb t loans mr winn’s transfer of a 5-percent interest in countryside to mr curtis and the formation and separate existence of clpp and mp respondent views those transactions culminating with the liquidating_distribution as designed to circumvent the provisions of subchapter_k and as in substance equivalent to a distribution of cash to winn and curtis he further alleges that t he entire series of transactions is a sham and should be disregarded for federal_income_tax purposes and recast in accordance with its substance which in respondent’s view is a distribution of cash or a cash_equivalent to mr winn and mr curtisdollar_figure in the fpaa the only transaction alleged to constitute a sham lacking in economic_substance is the formation and distribution of clpp and mp an allegation that participating partner concedes for purposes of the motion in the amended answer however respondent treats as sham and disregards for lack of business_purpose and economic_effect not only the distribution to mr winn and mr curtis of clpp and mp but also the cb t loans to countryside and mp and the latter’s purchase of the aig notes with the result that that series of transactions is to be treated as equivalent to a distribution of cash to winn and curtis respondent does not in the amended answer identify the source of the roughly dollar_figure million distribution of money cash securities that he considers countryside to have distributed to mr winn and mr curtis dollar_figure to mr winn and dollar_figure to mr curtis at the hearing however respondent’s counsel acknowledged that the source of that money is the dollar_figure million countryside borrowed from cb t she would not however acknowledge the reality for tax purposes of the continued respondent relies upon caselaw employing the so-called economic_substance_doctrine and the subchapter_k anti-abuse regulations sec_1_701-2 and sec_1_731-2 income_tax regs in order to deny the application of the provisions of subchapter_k and the regulations thereunder that are relied upon by participating partner despite literal compliance therewith respondent’s argument that the post date transactions lacked economic_substance is premised on the fact that because the interest rate on the cb t loans to clpp and mp was basis points higher than the rate of interest earned on the aig notes the interest detriment those transactions made no economic sense respondent also opposes the motion on the ground that there are material issues of fact regarding the true nature of the economic arrangement among the partners in countryside and the circumstances surrounding the sale of the manchester property to stone ends he also alleges that there are material issues of fact regarding the marketability of the aig notes ie whether there existed an arrangement with aig whereby the notes were readily convertible into cash see sec_731 and whether clpp and mp should be disregarded for federal_income_tax continued dollar_figure million mp borrowed from cb t because as she explained that part of the transaction is more abusive she stated well the is worse than the because the is down in manchester it is associated with a note that is pledged to the bank the interest differential is against the partnership and that’s basically all that is in that partnership purposes the latter inquiry is relevant solely to the basis issue sec_15 because as noted supra participating partner concedes that both clpp and mp may be disregarded for purposes of the motion ie for purposes of the nonrecognition of gain issuedollar_figure lastly respondent asserts that because issues of economic_substance and tax_avoidance motives on the part of the partners in countryside in structuring the liquidating_distribution are relevant to our decision on the motion summary_judgment is precluded until we have resolved respondent’s motion for example if both clpp and mp are disregarded mr winn and mr curtis are deemed to have received the aig notes directly as distributions in liquidation of their interests in countryside and assuming those notes are not treated as money under sec_731 each’s resulting basis in his notes is determined from his partnership basis reduced by the amount of his relief from countryside’s liabilities on the distribution date see sec_732 and sec_752 stated numerically according to his computations mr winn’s basis for his share of the aig notes would be dollar_figure dollar_figure - dollar_figure and mr curtis’s basis for his share of those notes would be dollar_figure dollar_figure - dollar_figure see apps b and c alternatively if only clpp is disregarded then mp’s failure to make a sec_754 election negates any basis step-up to countryside for the manchester property see sec_734 last sentence respondent asks that in this case we address the validity for federal_income_tax purposes of clpp and mp because assuming we decide that mr curtis and mr winn are not required to recognize gain in thereby forcing respondent to attempt to attribute taxable gain to them upon the redemption of the aig notes in his success in that effort may depend upon whether mr winn and mr curtis are deemed for federal_income_tax purposes to have received membership interests in clpp or mp or the aig notes themselves in respondent fears that if he first raises the l l c validity issue in litigation limited to the taxable_year he may be whipsawed by a claim that was the proper year for which to raise that issue in the light of participating partner’s concession there is no need to address the l l c validity issue in deciding the motion and we will be able to address respondent’s fear of being whipsawed when we resolve any remaining issues in this case to compel production respondent reasons that the documents sought may be relevant to those issues and that it would be unfair to grant the motion without first deciding respondent’s motion to compel production iii analysis a impact of respondent’s motion to compel production we first address respondent’s argument that we are precluded from granting partial summary_judgment to participating partner until we have decided respondent’s motion to compel production as noted supra petitioner’s revised privilege log describes all of the documents listed therein and sought by respondent as advice regarding the tax law respondent does not object to that description of the documents and he is willing to assume arguendo that the only reason for the motion to compel production is to secure discovery regarding a tax_avoidance motive participating partner concedes however that the liquidating_distribution was structured to defer tax by distributing to mr winn and mr curtis property rather than cash indeed he concedes that tax_avoidance or as participating partner’s counsel would prefer to describe it tax planning was the sole motivation for the formation of clpp and mp the cb t loans and the purchase of the aig notes all steps taken to ensure that in redemption of their partnership interests mr winn and mr curtis received only property and no cash in the light of those concessions we cannot see how respondent can continue to argue that there exists an issue as to the existence of a predominant tax_avoidance motive in support of that argument respondent notes that in two complaints filed in the court of federal claims on behalf of clpp and mp respectively it is alleged that both clpp and mp and the transactions in which they engaged had economic_substance and business_purpose and did not have a principal purpose to reduce substantially the present_value of countryside’s partners’ aggregate tax_liabilities in a manner inconsistent with the intent of subchapter_k we also note that in a case in this court involving countryside’ sec_2001 taxable_year countryside ltd pship v commissioner docket no docket no respondent denies countryside’s dollar_figure basis step-up for the manchester property pursuant to sec_734 which results in his increasing countryside’s gain on it sec_2001 sale of that property by like amount respondent’s position in docket no is premised in part upon his disregard for federal_income_tax purposes of clpp which had made a sec_754 election and the failure of mp to make such an election see sec_734 last sentence in defending the basis step-up and resulting smaller gain on the sale of the manchester property petitioner in docket no alleges that the fpaa arbitrarily and erroneously determines that the both of those complaints involve challenges to respondent’s adjustments to the bases of the members in clpp for their membership interests therein and mp’s bases for its assets formation of clp promisee was a sham and lacked economic_substance and that clp promisee should be disregarded and all transactions engaged in by clp promisee treated as engaged in directly by countryside in both the court of federal claims actions and in docket no the issue of whether clpp and or mp should be disregarded for lack of economic_substance and or business_purpose relates solely to the basis issues not to the issue involved in the motion ie whether the liquidating_distribution resulted in the receipt by mr winn and mr curtis of money thereby causing taxable gain to be recognized to them participating partner has for purposes of that issue unequivocally conceded both that clpp and mp may be disregarded and that their formation and utilization to borrow money and purchase the aig notes were tax-motivated steps undertaken as part of a plan to defer tax by distributing property rather than cash in the light of those concessions we reject respondent’s argument that we are precluded from granting partial summary_judgment to participating partner before deciding respondent’s motion to compel production b economic_substance introduction we view the statement in respondent’s amendment to answer that pursuant to the liquidating_distribution mr winn and mr curtis each received an sec_731 distribution of money cash securities as respondent’s allegation that the aig notes constituted marketable_securities as defined in sec_731 or alternatively that even if they were nonmarketable the lack of economic_substance surrounding their purchase and distribution negates the ability of mr winn and mr curtis to achieve nonrecognition of gain under sec_731 and sec_752 and b dollar_figure that alternative argument lack of economic_substance is reiterated by respondent in opposing the motion we will first address what we consider to be respondent’s alternative argument that even if the aig notes constituted nonmarketable securities the liquidating_distribution must be considered in substance a distribution of cash to mr winn and mr curtis resulting in their recognition of gain application of goldstein v commissioner respondent seeks to disregard the cb t loans and the purchase and because clpp and mp are to be disregarded for purposes of the motion deemed_distribution of the aig notes directly to mr winn and mr curtis in support of that position respondent points to the interest detriment which combined with transaction costs necessarily resulted in an arrangement that could not generate a profit to countryside and which therefore was without business_purpose the principal authority upon which respondent relies is goldstein v at this point we use the term economic_substance without attaching to it a precise meaning but only to encompass the various grounds advanced by respondent for disregarding the tax results claimed by participating partner eg lack of business_purpose or economic_effect a series of transactions amounting to a sham a transaction that makes no economic sense commissioner 364_f2d_734 2d cir affg 44_tc_284 in the goldstein case the taxpayer mrs goldstein the wife in a joint_return filing won over dollar_figure in the irish sweepstakes in an effort to mitigate the tax impact of having to report all her winnings in the year of receipt her advisers constructed a plan pursuant to which before the end of that year she borrowed dollar_figure from two banks purchased dollar_figure million face_amount treasury 5-percent notes and prepaid percent interest for years on one bank loan and for approximately dollar_figure years on the other the total interest prepayment was over dollar_figure which the goldsteins claimed as a deduction in the year of payment under sec_163 we denied the deduction on the ground that there was no genuine indebtedness established between mrs goldstein and the banks goldstein v commissioner t c pincite the court_of_appeals for the second circuit affirmed but on a different basis it agreed with the dissenting opinion in this court that the bank loans were ‘indistinguishable from any other legitimate loan transaction contracted for the purchase of government securities’ goldstein v commissioner f 2d pincite quoting goldstein v commissioner t c pincite fay j dissenting and it found that we were in error in concluding that those loans were ‘shams’ which created no genuine indebtedness id pincite it agreed however with our finding that mrs goldstein entered into the two bank loans without any realistic expectation of economic profit and ‘solely’ in order to secure a large interest_deduction to offset her sweepstakes winnings id pincite the court found that congress intended to limit interest deductions under sec_163 to interest on debt incurred for purposive activity and it held that that section did not permit a deduction for the interest_paid by mrs goldstein where the sole purpose of her borrowings was to generate tax deductible_interest id pincite because countryside like mrs goldstein could not realistically profit from investing in the aig notes at a lower rate of return than it was required to pay on the loans used to make that investment respondent considers the facts in the goldstein case analogous and the result controlling of the result herein participating partner responds goldstein properly understood stands for the limited proposition that when a taxpayer borrows for the sole purpose of claiming a tax deduction for the interest_expense the interest is not deductible he notes that the court_of_appeals for the second circuit respected the debt as bona_fide while disallowing the interest_deduction for lack of any purposive activity in incurring the debt he concludes there is no basis for contending that a similar ‘purposive activity’ concept is present in code sec_752 and there is thus no basis for attempting to extrapolate from goldstein to the present case we interpret participating partner’s argument to be that because neither business_purpose nor economic_substance considerations affect the validity of countryside’s debt to cb t which pursuant to participating partner’s concession that clpp and mp may be disregarded includes mp’s dollar_figure million debt to cb t that debt must be accepted as bona_fide for purposes of sec_731 and sec_752 respondent’s reliance on goldstein founders on the fact that countryside rather than mr winn and mr curtis occupies mrs goldstein’s position paying more interest on the borrowings than was received on the investment purchased with those borrowings the comparable issue in this case would be whether countryside is entitled to deduct the interest_paid on the loans from cb t respondent has not raised an interest deductibility issue in this case and there is nothing on that score for us to resolve the goldstein case however does support respondent’s argument that literal compliance with the conditions for the application of a particular code section in the goldstein case sec_163 in this case sec_731 and sec_752 does not mandate application of the section where the transaction giving rise to that application fails to comport with congress’s purpose in enacting the section the question before the court_of_appeals in goldstein was at heart one of statutory construction ie determining whether despite the broad scope of sec_163 congress intended to allow an interest_deduction for interest_paid on funds borrowed for no purposive reason other than securing a tax deduction goldstein v commissioner f 2d pincite courts commonly consider legislative purpose in construing tax and other statutes see 2a singer sutherland statutory construction sec_48 pincite 7th ed while the precise language of both sec_731 and sec_752 suggests that there is little uncertainty in their application we cannot lose sight of the fact that both sections are part of a large and complex system of rules for taxing partners and partnerships viz subchapter_k the purpose of subchapter_k as set forth in the income_tax regulations is to permit taxpayers to conduct joint business including investment activities through a flexible economic arrangement without incurring an entity-level tax sec_1_701-2 income_tax regs undoubtedly sec_731 and sec_752 must be construed in the light of the purpose of subchapter_k in the analogous situation of determining whether a transaction fits within the corporate_reorganization provisions of the income_tax the supreme court in 293_us_465 famously said the legal right of a taxpayer to decrease the amount of what otherwise would be his taxes or altogether avoid them by means which the law permits cannot be doubted but the question for determination is whether what was done apart from the tax motive was the thing which the statute intended participating partner has failed to convince us that in considering the application of sec_731 and sec_752 to the facts before us an inquiry is not warranted into whether countryside mr winn and or mr curtis engaged in any purposive activity other than tax_avoidance indeed we have held that there are circumstances in which the lack of purposive activity or economic_substance will defeat the application of the provisions of subchapter_k see eg 49_tc_4 in which we disregarded as without economic significance the assignment of an installment_sale obligation to a partnership owned by the obligees just before the obligees’ liquidation of the corporate obligor in which they were majority shareholders deemed sec_721 which would have protected the obligees from tax on the deferred gain upon a bona_fide assignment of the obligation to the partnership to be inapplicable and held that the obligees were taxable on the deferred gain upon their liquidation of the corporate obligor santa monica pictures l l c v commissioner tcmemo_2005_104 special_allocation rules of sec_704 and carryover_basis rules of sec_723 deemed inapplicable to shift built-in losses to the taxpayer in a transaction lacking economic_substance the question is whether there are circumstances present in this case that negate the application of sec_731 and sec_752 and b to provide nonrecognition of gain to mr winn and mr curtis on the liquidating_distribution did the transactions in question lack economic_substance a introduction as noted supra participating partner concedes that the liquidating_distribution was structured to defer tax by distributing to mr winn and mr curtis property rather than cash and that tax_avoidance was the sole motivation for the formation of clpp and mp the cb t loans and the purchase of the aig notes all in furtherance of that plan because participating partner also concedes that the l l c s may be disregarded for purposes of the motion the question before us is whether the cb t loans and the deemed purchase and distribution of the aig notes by countryside also must be disregarded for lack of economic_substance with the result that the liquidating_distribution must be treated as equivalent to a cash distribution to mr winn and mr curtis despite its literal qualification for nonrecognition of gain under sec_731 b the caselaw in section iii b supra we set forth the seminal language from gregory v helvering supra pincite requiring an inquiry into what is now generally is referred to as economic_substance in order to determine whether to give effect to the reorganization provisions of the income_tax we shall make a like inquiry into the economic_substance of the liquidating_distribution in order to determine whether to give effect to the provisions of subchapter_k here in issue viz sec_731 and sec_752 that the so-called economic_substance_doctrine embodies the foregoing principle of gregory v helvering supra was recently made clear by the court_of_appeals_for_the_federal_circuit in 454_f3d_1340 fed cir which states the economic_substance_doctrine represents a judicial effort to enforce the statutory purpose of the tax code from its inception the economic_substance_doctrine has been used to prevent taxpayers from subverting the legislative purpose of the tax code by engaging in transactions that are fictitious or lack economic reality simply to reap a tax_benefit in this regard the economic_substance_doctrine is not unlike other canons of construction that are employed in circumstances where the literal terms of a statute can undermine the ultimate purpose of the statute the court also observed that cases applying the economic_substance_doctrine recognize that there is a material difference between structuring a real transaction in a particular way to provide a tax_benefit which is legitimate and creating a transaction without a business_purpose in order to create a tax_benefit which is illegitimate id pincite the court_of_appeals for the district of columbia circuit the court to which an appeal of this case most likely would lie also recognized the foregoing distinction in 314_f3d_625 d c cir phrasing it in terms of the need for a legitimate business_purpose the business_purpose doctrine establishes that while taxpayers are allowed to structure their business transactions in such a way as to minimize their tax these transactions must have a legitimate non-tax avoidance business_purpose to be recognized as legitimate for tax purposes see also 201_f3d_505 d c cir in sham_transaction cases the existence of formal business activity is a given but the inquiry turns on because petitioner states in its petition that countryside had no principal_place_of_business when the petition was filed barring stipulation to the contrary the venue for appeal would appear to be the court_of_appeals for the district of columbia circuit see sec_7482 flush language and the existence of a nontax business motive affg tcmemo_1998_305 but cf 157_f3d_231 ndollar_figure 3d cir where a transaction objectively affects the taxpayer’s net economic position it will not be disregarded merely because it was motivated by tax considerations affg in part and revg in part tcmemo_1997_115 n ind pub serv co v commissioner 115_f3d_506 7th cir the cases allowing the commissioner to disregard transactions which are designed to manipulate the tax code so as to create artificial tax deductions do not allow the commissioner to disregard economic transactions which result in actual non-tax- related changes in economic position affg 105_tc_341 dollar_figure c analysis in this case the transactions that respondent seeks to disregard the cb t loans and the deemed purchase of the aig notes by countryside and their distribution to its majority-in- interest partners mr winn and mr curtis were the means the last four cited cases illustrate that the economic_substance_doctrine has two prongs an objective prong and a subjective prong the objective prong requires that the transaction change the taxpayer’s economic position the subjective prong requires that the taxpayer have a nontax business_purpose for entering into the transaction although there is apparently some dispute as to the manner in which the various courts of appeals apply the two prongs see eg stratton government tax bar disagree over impact of coltec tnt date it appears that the court_of_appeals for the district of columbia circuit has applied them disjunctively ie a transaction will satisfy the economic_substance_doctrine if it satisfies either the objective or subjective prong of the test see 968_f2d_1229 d c cir revg tcmemo_1988_570 employed by mr winn and mr curtis and agreed to by countryside to allow mr winn and mr curtis to withdraw from the partnership before the anticipated sale of the manchester property to stone ends while the employed means were designed to avoid recognition of gain to mr winn and mr curtis those means served a genuine nontax business_purpose viz to convert mr winn’s and mr curtis’s investments in countryside into year promissory notes two economically distinct forms of investmentdollar_figure the court_of_appeals for the second circuit considered an analogous set of facts in 79_f2d_14 2d cir revg 29_bta_1334 in chisholm the taxpayer and the four other shareholders of a corporation granted a 30-day option to buy their shares in the corporation to a third-party corporation that during the option period gave the optionors its nonbinding commitment to exercise the option before it expired the optionors were advised that by forming a partnership to sell the shares they might postpone and possibly escape the taxes that would otherwise become due on the exercise of the option and their sale of the shares for that reason they transferred the shares to a newly formed while clp holdings inc and mr wollinger countryside’s remaining partners enjoyed percent of the benefits associated with countryside’s ownership of the manchester property following mr winn’s and mr curtis’s withdrawals as partners they also bore percent of the burdens associated with that ownership in other words their economic positions also changed as a result of the liquidating_distribution partnership which sold the shares to the corporate buyer upon the latter’s exercise of the option and continued to hold and reinvest the proceeds of sale on behalf of its partners writing for the court judge learned hand noted that the case was on all fours with a previous decision of the court 70_f2d_683 2d cir holding that when partners transfer property to a partnership that then sells the property taxation of any pretransfer appreciation in the property’s value must await dissolution of the partnership except for the fact that in chisholm the partnership was formed confessedly to escape taxation chisholm v commissioner supra pincite citing 293_us_465 judge hand observed that the supreme court was solicitous to reaffirm the doctrine that a man’s motive to avoid taxation will not establish his liability if the transaction does not do so without it and he concluded the question always is whether the transaction under scrutiny is in fact what it appears to be in form id he further stated that purpose may be the touchstone but the purpose which counts is one which defeats or contradicts the apparent transaction not the purpose to escape taxation which the apparent but not the whole transaction would realize id he determined that the taxpayer’s purpose to form an enduring firm which should continue to hold the joint principal and invest and reinvest it was a legitimate business_purpose id the court held for the taxpayer in another analogous case 2_tc_980 in order to avoid anticipated redemptions of certain preferred shares of stock and taxation of the resulting gain at short-term_capital_gain rates the taxpayer sold the shares to friends before the scheduled redemptions and he reported long- term capital_gains on the sales the taxpayer’s friends paid for the shares with borrowed funds the taxpayer incurred no liability for repayment of those loans the commissioner sought to disregard the taxpayer’s stock sales as tax-motivated and determined that the taxpayer’s gain was a short-term gain on the redemption of the shares citing chisholm v commissioner supra we noted that the taxpayer’s primary purpose to realize the gain was a legitimate business_purpose even though it also had a collateral favorable tax effect and held for the taxpayer hobby v commissioner supra pincite citing hobby we reached the same result in 4_tc_756 a case involving facts virtually identical to those in hobby in beard v commissioner supra pincite by making the following observation we echoed judge hand’s admonition in chisholm v commissioner supra pincite that the issue always is whether the transaction under scrutiny is in fact what it appears to be in form the commissioner is required to tax the taxpayer in accordance with what occurred and he is not permitted to distort the transaction by giving it an artificial character upon which a larger tax could be imposed if it were true in this case what occurred was a distribution of nonmarketable22 notes in redemption of limited_partnership interests countryside undertook the distribution in order to eliminate mr winn and mr curtis as limited partners mr winn and mr curtis agreed to the redemption in order to convert their interests in countryside into interest-bearing promissory notes all of the parties to the transaction had legitimate business purposes and the manner in which those parties accomplished those purposes cannot be disregarded and converted by respondent into a transaction an exchange of mr winn’s and mr curtis’s interests in countryside for cash that never occurred simply because the transaction that did occur was tax motivated or as we stated in hobby v commissioner supra pincite3 had a as noted supra we interpret respondent’s alternative argument ie alternative to his argument that the aig notes were marketable to be that even if the aig notes were nonmarketable nonrecognition of gain under sec_731 and sec_752 is not achievable because of the lack of economic_substance while we have not undertaken an exhaustive analysis of all cases in which the commissioner has invoked the economic_substance_doctrine we have not found any case applying that doctrine in the manner sought by respondent herein for example in 454_f3d_1340 fed cir 314_f3d_625 d c cir and 157_f3d_231 3d cir affg in part and revg in part tcmemo_1997_115 the tax-motivated transaction and or the resulting favorable tax impact on the taxpayer were simply disregarded in 251_f3d_210 d c cir affg tcmemo_1999_411 and h j 76_fedclaims_570 the transaction that in fact did occur was recast for tax purposes by disregarding only the tax-motivated steps in 293_us_465 and 364_f2d_734 2d cir affg 44_tc_284 the transaction that did occur continued collateral favorable tax effect moreover that transaction changed mr winn’s and mr curtis’s economic positions thereby satisfying both prongs of the economic_substance_doctrine see supra note likewise the transaction changed the economic positions of countryside and its remaining partners clp holdings inc and mr wollinger who through countryside increased their collective percentage ownership in the manchester property to percent respondent points to the interest detriment as his principal justification for disregarding for lack of economic_substance the transactions culminating in the liquidating_distribution and substituting a deemed taxable_distribution of cash to mr winn and mr curtis but as noted supra the ultimate transaction the distribution to mr winn and mr curtis of the aig notes did accomplish a legitimate economic or business_purpose and altered mr winn’s and mr curtis’s economic positions as well as the economic positions of countryside and its remaining members which gave it economic_substance the interest detriment suffered by countryside was an added and very minor cost of the transaction by which mr winn’s and mr curtis’s interests in the partnership were eliminateddollar_figure continued was acknowledged to have occurred but the sought-after tax result was denied as contrary to legislative intent as noted supra note respondent considers mp’s dollar_figure million borrowing to be more abusive than countryside’s dollar_figure million borrowing although we find neither borrowing to be abusive we surmise that whereas the dollar_figure million borrowing continued morever none of respondent’s arguments that a decision on the motion is either unwarranted or premature in the absence of additional fact finding are persuasive respondent argues that mr winn’s continuing guaranties to cb t and to federal_home_loan_mortgage_corporation issued in connection with the cb t loans to countryside and mp and hi sec_24 continued was needed to provide funds for the aig notes that were to constitute the nontaxable distribution to mr winn and mr curtis of their equity in the manchester property mp’s dollar_figure million borrowing and mr winn’s and mr curtis’s assumption of virtually all of the obligation to repay it by virtue of their continuing ownership through clpp of mp served only to work a reduction in the amount of money deemed distributed to them under sec_731 and sec_752 on account of the liquidating_distribution without that borrowing and mr winn’s and mr curtis’s subsequent assumption of almost all of the obligation to repay it they would have been deemed on account of the liquidating_distribution and their concomitant relief from countryside’s liabilities to have received distributions of money from countryside dollar_figure for mr winn and dollar_figure for mr curtis in excess of their respective bases in countryside dollar_figure for mr winn and dollar_figure for mr curtis see apps b and c a gain would thus have been recognized to each under sec_731 dollar_figure for mr winn and dollar_figure for mr curtis apparently in order to avoid that gain mr winn and mr curtis arranged with countryside for a distribution of encumbered property in effect almost dollar_figure million of equally encumbered aig notes which reduced the amount of money deemed distributed to them under sec_731 and sec_752 while presumably a step taken for tax_avoidance reasons it was part of a transaction that resulted in a change in the form of mr winn’s and mr curtis’s investments from limited partners to interest-bearing note holders which for the reasons stated herein we view as imbued with economic_substance moreover from countryside’s standpoint the dollar_figure million borrowing at least in terms of cashflow was not at all abusive because the accrued interest and hence the entire_interest detriment with respect to that borrowing became the indirect obligation of mr winn and mr curtis upon the liquidating_distribution see apps b and c in date mr winn guaranteed countryside’s repayment to cb t of a dollar_figure million standby_letter_of_credit with continued and mr curtis’s indirect interest in stone ends acquired before the closing of stone ends’ purchase of the manchester property show that they and mr winn in particular maintained a continuing economic_interest in the manchester property after it was purchased by stone ends which distinguishes this case from both 79_f2d_14 2d cir and 2_tc_980 respondent also argues that mr winn was apparently confident that the sale of the manchester property would occur and that therefore countryside would receive the funds needed to repay the cb t loans when he executed the various guaranties of countryside’s and mp’s debt to cb t in respondent concludes further discovery on whether there was an agreement regarding the sale of the manchester property before the date of the purchase agreement should be permitted we do not agree that mr winn’s and mr curtis’s continuing economic_interest in the manchester property after the purchase of the property by stone ends in any way compromises the status of chisholm and hobby as supporting authorities for continued respect to which federal home loan mortgage corp fhlmc was made the beneficiary fhlmc required the letter_of_credit in connection with cb t’s dollar_figure million loan to countryside in order to protect its position as party to a credit enhancement agreement with countryside in order to provide stone ends with sufficient capital to consummate its purchase of the manchester property from countryside an l l c that was percent owned by mr winn and mr curtis family trusts acquired a 22-percent membership interest in stone ends on date in exchange for a capital_contribution of dollar_figure participating partner’s position that continuing interest does not alter the controlling fact that in mr winn and mr curtis disposed of their partnership interests in countryside in exchange for nonmarketable securitiesdollar_figure moreover the fact that stone ends required an additional infusion of capital in before it could purchase the manchester property from countryside at the agreed-upon purchase_price negates the idea suggested by respondent that there was a done deal for the sale of that property to stone ends in even assuming that the parties had reached an informal agreement regarding the terms and conditions of sale during that year see chisholm v commissioner supra pincite agreement to exercise option was legally a nullity since it did not correspond to the terms of the option contract requiring payment and not merely a promise to pay for exercise under the circumstances we do not see how respondent’s position could be enhanced by additional discovery regarding the existence of an informal agreement for the sale of the manchester property in respondent also attempts to distinguish 2_tc_980 on the basis of our emphasizing in hobby that the taxpayer did not cosign or guarantee the loans to his friends that enabled them to purchase his shares whereas mr winn did guarantee the loans used to purchase the aig notes in hobby however the taxpayer received cash for his shares and it was important to find that that cash came from the purchasers not the redeeming corporation a finding that would have been compromised if in substance the taxpayer had financed the purchase of his own shares ie had in effect used his friends as conduits to deliver his shares to the redeeming corporation in exchange for cash in this case mr winn’s guaranties helped to finance countryside’s and mp’s acquisition of nonmarketable securities his receipt of which does not trigger taxable gain under sec_731 nor do we agree with respondent that there is a need for additional discovery of mr winn mr curtis their associates and others regarding the purpose and effect of the transactions at issue and the reason for mr winn’s transfer of a 5-percent interest in countryside to mr curtis there is no dispute that the purpose of the transactions at issue was to enable mr winn and mr curtis to exchange their limited_partnership interests in countryside for the aig notes and the means selected to accomplish that goal were concededly tax motivated moreover mr winn’s transfer of a 5-percent interest in countryside to mr curtis has no bearing on the tax results to mr winn and mr curtis on the exchange of their interests in countryside for the aig notes because as participating partner points out even if that transfer had not taken place their tax bases in countryside still would have exceeded their net liability relief under sec_752 and b resulting in no gain to either under sec_731 in short respondent in finding a lack of economic_substance has erroneously focused on the tax-motivated means instead of the business-oriented end the transaction requiring economic_substance is countryside’s redemption of mr winn’s and mr curtis’s partnership interests therein that the redemption of a partnership_interest in exchange for bona_fide promissory notes issued by an independent third party can serve a legitimate business_purpose is beyond cavil the question is whether such a redemption may be respected for tax purposes if the means undertaken to accomplish it are chosen for their tax advantage on the facts before us we conclude that the answer is yes d conclusion respondent’s proposed_adjustment may not be sustained and the application of sec_731 and sec_752 may not be rejected on the ground that the liquidating_distribution lacked economic_substance c marketability of the aig note sec_1 introduction as noted supra participating partner has submitted two affidavits in support of his position that the aig notes were not marketable_securities within the meaning of sec_731 the first is the nanberg affidavit in which mr nanberg a registered investment adviser concludes that the aig notes were not listed or traded on an established financial_market and no such market existed for the notes on date or at any time thereafter on that basis participating partner argues that the aig notes do not constitute marketable_securities under the general definition of that term in sec_731 the second affidavit is the ross affidavit which was submitted in response to respondent’s argument that an issue of fact exists as to whether the aig notes constituted marketable_securities under sec_731 that section provides that the term marketable_securities includes any financial_instrument that pursuant to its terms or any other arrangement is readily convertible into or exchangeable for money or marketable_securities in his affidavit mr ross states that all of the relevant terms of the transaction in which mp acquired the aig notes are contained in the notes themselves or in related documentation which is attached to the affidavit and that no agreement understanding or arrangement existed that would have modified the terms of the referenced documentation respondent agrees and would stipulate that the aig notes were not traded on an established_securities_market we interpret that statement as respondent’s concession that the aig notes did not constitute marketable_securities on the ground that they were actively_traded within the meaning of sec_1092 see sec_731 sec_1_1092_d_-1 income_tax regs therefore the issue regarding the marketability of the aig notes is whether pursuant to any term of those notes or the related documentation or any arrangement between mp and cb t those notes were readily convertible into money or marketable_securities thereby causing the notes to be marketable_securities under sec_731 written terms and conditions of the aig notes during the hearing respondent’s counsel argued that there is a factual issue regarding the marketability of the aig notes because under paragraph a and b of the further provisions the notes are renegotiable upon the agreement of all holders and there is only one holder mp or for purposes of the motion countryside so unanimous agreement shouldn’t be too much of a problem respondent’s counsel was referring specifically to paragraph b which provides that the due_date for payment of principal or interest may be changed only upon the affirmative vote of holders of percent in aggregate principal_amount outstanding of the notes under paragraph b that vote by the holders would merely enable the parties the debtor the issuer and the guarantor to renegotiate modify amend or supplement the payment due_date during the hearing respondent’s counsel acknowledged that if the mere right to renegotiate the terms of a note renders it marketable all promissory notes that did not specifically prohibit renegotiation would have to be considered marketable morever respondent’s posthearing memorandum of law does not reiterate his reliance on paragraph b as grounds for treating the aig notes as marketable_securities rather he stresses the likelihood that aig would in fact accommodate any request by participating partner to modify or restructure the terms of the aig notes on the basis of his posthearing submissions we interpret respondent’s position to be that the right to seek to renegotiate the terms of the aig notes does not in and of itself render the aig notes marketable under sec_731 but rather indicates the presence or at least the possibility requiring further factual inquiry of an arrangement to modify the notes in accordance with participating partner’s desires including the desire to readily exchange the aig notes for cash existence of an arrangement to convert the aig notes to cash at the holder’s request during the hearing the court citing rule d admonished respondent’s counsel that her objection to the motion was not accompanied by affidavits nor had she moved for additional discovery regarding the existence of a prohibited arrangement subsequently respondent’s counsel attempted to obtain an affidavit from kurt nelson mr nelson a vice president at aig during who was personally involved in the transactions pursuant to which mp purchased the aig notes and a related company amwlhc bostonian promisee l l c bp purchased dollar_figure million in promissory notes from aig the bp-aig notes the affidavit sought by respondent’s counsel was to state that if requested by a client it would be aig’s practice to renegotiate the terms of its notes provided it was in aig’s own economic or client-relationship interest and provide a bid to purchase its notes provided the purchase did not affect aig’s own cash management needs mr nelson refused to sign the requested affidavit and instead executed an essentially identical affidavit with the important exception that he would represent only that aig would consider renegotiating or modifying the terms of the aig notes or providing a bid to repurchase the notes as evidence of an arrangement to permit the aig notes to be readily convertible into cash respondent cites correspondence among representatives and employees of aig and associates of mr winn establishing that aig was willing to structure the bp-aig notes in accordance with instructions received from the prospective client’s representative and that after issuance aig was willing to modify those notes in accordance with the purchaser’s wishes even at a possible financial loss we do not agree that any of the documents respondent refers to constitute evidence of an arrangement that would render the aig notes marketable under sec_731 aig’s willingness to consider a modification or repurchase of the aig notes does not constitute evidence of an arrangement to convert the aig notes into cash or marketable_securities at mp’s request as it would be no more than standard business practice for a bank or financial_institution to at least consider a customer’s request to modify the terms of its notes morever respondent’s counsel has made no representations to the court that she is able to get mr nelson or anyone else on behalf of aig to testify that it was aig’s practice to renegotiate the terms of or to repurchase its notes nor did aig’s willingness to structure and subsequently restructure the bp-aig notes in accordance with the customer’s wishes at a probable overall loss on account of transaction costs indicate that the parties were not operating at arm’s length then or later in connection with the aig notes an e-mail from mr nelson makes clear that that willingness and in particular the willingness to modify the note terms was a business decision in that he hoped it would assure the customer’s purchase of a second note from aigdollar_figure lastly respondent suggests that a factual issue as to the marketability of the aig notes is indicated by aig’s willingness to allow the bp-aig notes and therefore by implication the aig notes to secure a collateralized bank line of credit here again the line of credit and the collateral therefor including the pledge of the bp-aig notes were all transactions negotiated between parties operating at arm’s length there is no evidence of any prior arrangement between bp and aig that the bp-aig notes would be used to secure the line of credit and even if there had been we do not agree that such an arrangement would have justified treating the bp-aig notes and by implication the aig notes as marketable_securities it is common to use property including a personal_residence to secure a bank loan or line of credit but that fact does not lead to the conclusion that such property is readily convertible into or exchangeable for money or marketable_securities within the meaning of sec_731 conclusion respondent has failed to satisfy the conditions of rule d by submitting affidavits or otherwise setting forth facts to show there is a genuine issue of material fact that would cast doubt upon the status of aig notes as nonmarketable the e-mail states i realize that they could go elsewhere for the 2nd note but i think aig should get some points for accommodating the revisions to the previous note d applicability of rule e on date we filed respondent’s motion pursuant to rule d to submit supplemental affidavits in paragraph of her declaration submitted in support of that motion respondent’s counsel states that because the facts are in control of petitioner participating partner and third parties respondent is unable to present additional facts to support its opposition to the motion in the body of that motion respondent argues that the foregoing paragraph like paragraph of a prior declaration submitted by respondent’s counsel sets forth reasons supporting why participating partner’s motion for partial summary_judgment should be denied in support of his argument respondent cites rule e which provides as follows e when affidavits are unavailable if it appears from the affidavits of a party opposing the motion that such party cannot for reasons stated present by affidavit facts essential to justify such party’s opposition then the court may deny the motion or may order a continuance to permit affidavits to be obtained or other steps to be taken or may make such other order as is just if it appears from the affidavits of a party opposing the motion that such party’s only legally available method of contravening the facts set forth in the supporting affidavits of the moving party is through cross-examination of such affiants or the testimony of third parties from whom affidavits cannot be secured then such a showing may be deemed sufficient to establish that the facts set forth in such supporting affidavits are genuinely disputed by order dated date we denied respondent’s motion to file supplemental affidavits because of respondent’s inability both past and prospective to obtain the affidavit requested of mr nelson and the fact that counsel’s declaration did not contain any relevant facts and is essentially an untimely presentation of additional argument in opposition to participating partner’s motion for partial summary_judgment we now address respondent’s suggestion in connection with that motion that rule e provides grounds for the denial of the instant motion in her prior declaration respondent’s counsel alleges the existence of discoverable facts sufficient to raise or further support the existence of material issues of fact she argues that d iscovery from and cross examination of mr winn his partners and employees aig and stone ends are necessary to secure complete information regarding the purpose and effect of the transaction the reason for the 5-percent transfer between winn and curtis and whether there was an agreement regarding the sale of the manchester property prior to the date of the purchase agreement and at the time of the transaction in dispute as discussed supra participating partner concedes that the purpose of the transactions at issue was tax minimization a concession that does not result in a denial of the motion the 5-percent transfer from mr winn to mr curtis does not affect the tax results of the transactions at issue and is therefore not material and there would be no adverse impact upon participating partner’s position were we to find that there was an informal unwritten agreement in regarding the terms of the sale of the manchester property to stone ends moreover regarding the effect of the transaction we note that respondent has already undertaken extensive discovery and it is sheer speculation on the part of respondent’s counsel that by additional discovery or in a perry mason moment by cross- examination she will be able to elicit an admission from any of the potential witnesses that there was a binding arrangement to allow the holder readily to convert the aig notes into cash or marketable_securities indeed both the ross affidavit and the fact that the aig notes were held for years before redemption on the fifth interest payment_date in accordance with their terms clearly indicate that that was not the case under the circumstances respondent has not persuaded us that he will be able to raise through additional discovery cross- examination or otherwise a genuine issue of material fact regarding the marketability of the aig notes therefore we find no basis for denying the motion or ordering a continuance pursuant to rule e e applicability of the antiabuse regulation sec_1 sec_1_701-2 income_tax regs the first of the three requirements i mplicit in the intent of subchapter_k is that t he partnership must be bona_fide and the transactions in question must be entered into for a substantial business_purpose sec_1_701-2 income_tax regs respondent does not dispute that countryside is a bona_fide partnership and we have found herein that the transactions in question were undertaken for a substantial business_purpose ie to enable mr winn and mr curtis to withdraw their investments in countryside by exchanging their limited_partnership interests for the aig notes we have also found that the transactions in question satisfied the second requirement ie that they not violate substance over form principles id both in form and in substance mr winn and mr curtis are deemed to have exchanged interests in a real_estate partnership for promissory notes therefore the remaining issue is whether the transactions in question satisfy the third requirement ie that the tax consequences under subchapter_k clearly reflect income and if not that the departure from that standard be clearly contemplated by the applicable provisions of subchapter_k in this case sec_731 and sec_752 id respondent by attributing gain to mr winn and mr curtis on the deemed receipt of the aig notes in exchange for their interests in countryside takes the position that their reporting of no gain on that transaction did not clearly reflect their income under sec_1_701-2 income_tax regs in cases in which there is not a clear_reflection_of_income the commissioner may recast the transaction for federal tax purposes if the partnership has been formed_or_availed_of in a transaction a principal purpose of which is to reduce substantially the present_value of the partners’ aggregate federal tax_liability in a manner that is inconsistent with the intent of subchapter_k because we find that the transaction was imbued with economic_substance and did in fact result in mr winn’s and mr curtis’s receipt of nonmarketable securities we find that their reporting of no gain on the receipt of the aig notes pursuant to sec_731 clearly reflected their income from that transaction therefore petitioner’s reporting of the liquidating_distribution as a distribution_of_property other than money may not be adjusted or modified pursuant to sec_1_701-2 income_tax regsdollar_figure sec_1_731-2 income_tax regs participating partner argues on the basis of the illustrative examples contained in sec_1_731-2 income_tax regs that the provision should not have any application to a partnership that owns no marketable_securities at all either directly or indirectly respondent describes that argument as expressing the untenable position that sec_1_731-2 income_tax regs does not apply to situations where partnerships create purportedly nonmarketable securities to it may be that the totality of the actions taken by countryside including the formation of clpp and mp the sec_754 elections by countryside and clpp and the absence of a sec_754 election by mp present grounds for concluding that there was not a proper reflection of income thereby invoking the application of sec_1_701-2 income_tax regs and or the economic_substance_doctrine in order to determine whether to deny a basis step-up for countryside’s assets ie the manchester property and or either disregard clpp and mp as sham entities or require a basis step-down for the aig notes held by mp see sec_1_701-2 example income_tax regs but the issues concerning countryside’s basis in the manchester property or the holder’s or deemed holder’s basis in the aig notes pursuant to the interaction among sec_734 sec_743 and sec_754 are not germane to the motion therefore we do not address those issues distribute in lieu of marketable_securities or cash to avoid sec_731 we interpret respondent’s statement as expressing tacit agreement with participating partner that if in fact the aig notes were not marketable_securities as defined in sec_731 then sec_1_731-2 income_tax regs is inapplicable to countryside’s deemed_distribution of the aig notes to mr winn and mr curtis because we have concluded that the aig notes did not constitute marketable_securities we assume that respondent would concede that sec_1_731-2 income_tax regs is inapplicable to the distribution of those notes in any event we agree with participating partner that each of the three examples contained in sec_1_731-2 income_tax regs the first of which involves a change in partnership_allocations or distribution rights with respect to marketable_securities the second a distribution of substantially_all of the partnership assets other than marketable_securities and the third a distribution of multiple properties to one or more partners at different times involves circumstances that are not present in this case we also note that in the preamble to the final regulations under sec_731 the commissioner in response to a taxpayer request that there be examples illustrating abusive transactions intended to be covered by sec_1_731-2 stated that the text of the regulations adequately describes several situations that would be considered abusive and additional examples are unnecessary t d 1997_1_cb_128 thus the examples contained in the regulation which are the only portion of the text of the regulation describing situations that would be considered abusive presumably illustrate the universe of circumstances considered abusive for purposes of sec_731dollar_figure countryside’s deemed_distribution of the aig notes to mr winn and mr curtis was not part of an abusive transaction as described in sec_1_731-2 income_tax regs iv conclusion we conclude that the liquidating_distribution conceded by participating partner for purposes of the motion to be a distribution of the aig notes constituted a distribution of nonmarketable securities resulting in nonrecognition of gain to in a recent article gall franklin partnership_distributions of marketable_securities tax notes date the authors conclude that neither the examples in the legislative_history of sec_731 which authorizes regulations necessary or appropriate to carry out the purposes of sec_731 including regulations to prevent the avoidance of such purposes nor the examples in the antiabuse regulation itself involve the extension of the rules of sec_731 to treat an asset that is not a marketable_security as a marketable_security the recipients mr winn and mr curtis pursuant to sec_731 and sec_752 therefore we shall grant the motiondollar_figure an order granting participating partner’s motion for partial summary_judgment will be issued if all of respondent’s arguments in this case docket no and the court of federal claims actions instituted by clpp and mp were to be sustained the overall effect would be to tax the gain realized on the sale of the manchester property three times first in to mr winn and mr curtis on the liquidating_distribution a second time in to countryside on the sale of the manchester property and a third time in on aig’s redemption of the aig notes from mp we suspect that respondent’s position in these actions is intended to completely offset what respondent considers to be participating partner’s and petitioner’s goal of deferring indefinitely any_tax on that gain and to avoid any possibility of being whipsawed in addressing the motion we decide only that the gain is not recognized to mr winn and mr curtis in upon their receipt of a 99-percent limited_partnership_interest in clpp or alternatively upon their deemed receipt of the aig notes appendix a appendix b computation of winn’s share of countryside lp countryside liabilities and winn’s basis in his countryside interest immediately before the distribution i computation of winn’s share of countryside liabilities and winn’s basis in his countryside interest as of a as of winn’s share of countryside liabilities was dollar_figure see below b as of winn’s basis in his countryside interest was dollar_figure see below year basis at start of period contributions distributions of money during period taxable_income loss for period1 increase decrease in share of liabilities for period basis at end of period dollar_figure big_number big_number big_number big_number big_number dollar_figure -0- big_number big_number big_number dollar_figure big_number big_number big_number big_number big_number big_number dollar_figure big_number big_number big_number big_number big_number big_number dollar_figure big_number big_number big_number big_number big_number big_number total big_number for through there was no partnership tax-exempt_income and no nondeductible partnership expenditures as described in sec_705 and b ii events from until immediately before the distribution affecting winn’s share of countryside liabilities and winn’s basis in his countryside interest a winn’s share of countryside liabilities immediately before the distribution below dollar_figure winn’s share of liabilities as of big_number decrease in share of liabilities attributable to transfer of a 5-percent interest see big_number winn’s share of the countryside-cb t dollar_figure liability see below big_number winn’s share of mp’s dollar_figure of liabilities see below big_number winn’s share of countryside liabilities immediately before the distribution on winn transferred a 5-percent interest in countryside to countryside partner curtis this transfer decreased winn’s percentage interest in countryside from percent to percent the transfer resulted in a dollar_figure decrease in winn’s share of countryside liabilities computed as winn’s dollar_figure share of countryside liabilities as of date multiplied by in date countryside borrowed dollar_figure from columbus bank trust co cb t winn’s 2-percent share of this liability was dollar_figure in date manchester promisee l l c mp borrowed dollar_figure from cb t in addition on mp had accrued dollar_figure of unpaid interest_expense immediately before the distribution countryside owned percent of clp promisee l l c clpp which in turn owned percent of mp therefore countryside’s share of mp’s liabilities was dollar_figure winn’s share of countryside’s share of this liability was dollar_figure computed as dollar_figure x x x b winn’s basis in his interest in countryside immediately before the distribution dollar_figure winn’s basis as of big_number net increase in winn’s share of liabilities see below big_number money distributed to winn see below big_number winn’s share of countryside’s loss see below big_number winn’s basis in his countryside interest immediately before the distribution as calculated in ii a winn’s share of countryside liabilities increased from dollar_figure as of to dollar_figure immediately before the distribution a net increase of dollar_figure winn received a distribution during that period of dollar_figure in money per schedule_k-1 winn’s share of taxable_income loss for that period was dollar_figure per schedule_k-1 iii effect of distribution to winn in redemption of his interest in countryside a the distribution to winn in redemption of his interest in countryside reduced winn’s share of liabilities as follows dollar_figure winn’s total share of liabilities before the redemption big_number winn’s continued liability see and below big_number net decrease in winn’s share of liabilities under sec_1_752-1 income_tax regs only the net decrease in a partner’s share of liabilities is treated as a distribution of money to the partner countryside distributed a 88-percent interest in clpp to winn in redemption of his interest in countryside as a result winn was relieved of his dollar_figure share of countryside liabilities but winn retained a liability representing his share of clpp’s share of mp’s liabilities winn’s share of these liabilities was dollar_figure computed as dollar_figure x x thus the net decrease in winn’s share of liabilities was dollar_figure b because the dollar_figure decrease in liabilities was less than winn’s dollar_figure basis in his interest in countryside winn recognized no gain on the distribution in redemption see below under sec_731 no gain is recognized upon a distribution to a partner except to the extent that any money distributed exceeds the adjusted_basis of such partner’s interest in the partnership immediately before the distribution computation of curtis’s share of countryside lp countryside liabilities and curtis’s basis in his countryside interest immediately before the distribution appendix c i computation of curtis’s share of countryside liabilities and curtis’s basis in his countryside interest as of a as of curtis’s share of countryside liabilities was dollar_figure see below b as of curtis’s basis in his countryside interest was dollar_figure see below basis at start of period contributions distributions of money during period taxable_income loss for period1 increase decrease in share of liabilities for period basis at end of period dollar_figure big_number big_number big_number big_number big_number dollar_figure -0- big_number big_number big_number dollar_figure big_number big_number big_number big_number big_number big_number dollar_figure big_number big_number big_number big_number big_number dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number year total for through there was no partnership tax-exempt_income and no nondeductible partnership expenditures as described in sec_705 and b ii events from until immediately before the distribution affecting curtis’s share of countryside liabilities and curtis’s basis in his countryside interest a curtis’s share of countryside liabilities immediately before the distribution dollar_figure curtis’s share of liabilities as of big_number increase in share of liabilities attributable to transfer of a 5-percent interest see below big_number curtis’s share of the countryside-cb t dollar_figure liability see below big_number curtis’s share of the mp’s dollar_figure of liabilities see below big_number curtis’s share of countryside liabilities immediately before the distribution on curtis acquired a 5-percent interest in countryside from countryside partner winn this transfer increased curtis’s percentage interest in countryside from percent to percent the transfer resulted in a dollar_figure increase in curtis’s share of countryside liabilities computed as winn’s dollar_figure share of countryside liabilities as of date multiplied by in date countryside borrowed dollar_figure from columbus bank trust co cb t curtis’ sec_24 8-percent share of this liability was dollar_figure in date manchester promisee l l c mp borrowed dollar_figure from cb t in addition on mp had accrued dollar_figure of unpaid interest_expense immediately before the distribution countryside owned percent of clp promisee l l c clpp which in turn owned percent of mp therefore countryside’s share of mp’s liabilities was dollar_figure curtis’s share of countryside’s share of this liability was dollar_figure computed as dollar_figure x x x b curtis’s basis in his interest in countryside immediately before the distribution dollar_figure curtis’s basis as of big_number net increase in curtis’s share of liabilities see below big_number money distributed to curtis see below big_number curtis’s share of countryside’s income see below big_number curtis’s basis in his countryside interest immediately before the distribution as calculated in ii a curtis’s share of countryside liabilities increased from dollar_figure as of to dollar_figure immediately before the distribution a net increase of dollar_figure curtis received a distribution during that period of dollar_figure in money per schedule_k-1 curtis’s share of taxable_income loss for that period was dollar_figure per schedule_k-1 iii effect of distribution to curtis in redemption of his interest in countryside a the distribution to curtis in redemption of his interest in countryside reduced curtis’s share of liabilities as follows dollar_figure curtis’s total share of liabilities before the redemption big_number curtis’s continued liability see and below big_number net decrease in curtis’s share of liabilities under sec_1_752-1 income_tax regs only the net decrease in a partner’s share of liabilities is treated as a distribution of money to the partner countryside distributed a 12-percent interest in clpp to curtis in redemption of his interest in countryside as a result curtis was relieved of his dollar_figure share of countryside liabilities but curtis retained a liability representing his share of clpp’s share of mp’s liabilities curtis’s share of these liabilities was dollar_figure computed as dollar_figure x x thus the net decrease in curtis’s share of liabilities was dollar_figure b because the dollar_figure decrease in liabilities was less than curtis’s dollar_figure basis in his interest in countryside curtis recognized no gain on the distribution in redemption see below under sec_731 no gain is recognized upon a distribution to a partner except to the extent that any money distributed exceeds the adjusted_basis of such partner’s interest in the partnership immediately before the distribution
